Mr. Justice Swayne,
after stating the difference between tho case and No. 80, and quoting this act, thus delivered the opinion ' of the court:
“ In this act it is clearly implied that cities have authority to subscribe forrailroad stock, and to issue their bonds in payment 3f it. What is implied in a statute is as much a part of it as what is expressed. (United States v. Babbitt, 1 Black, 61.) Considering the subject in the light of these acts, we entertain no doubt that the city possessed the power to issue these bonds.”
Judgment reversed and case remanded.